from a judgment of the County Court of Essex County (Halloran, J.), rendered April 26, 2005, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a weapon in the third degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to attempted criminal possession of a weapon in the third degree and waived his right to appeal. Defendant was sentenced as a second felony offender in accordance with the plea agreement to four years in prison, to run consecutive to any sentence imposed upon him in another jurisdiction, followed by three years of postrelease supervision. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.